DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance:
 	With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “one end portion of the first heat dissipation conductive pattern overlaps with the semiconductor chip, wherein another end portion of the first heat dissipation conductive pattern is terminated on the wiring: substrate without being connected to any other wirings and any other conductive patterns… wherein, in plan view, the second wiring is adjacent to the second heat dissipation conductive pattern without intervening any other wirings and any other conductive patterns between the second wiring and the first and-second heat dissipation conductive pattern.” in the combination required by the claim.

Claims 2-19 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891